9 So. 3d 777 (2009)
Jennifer June SCHINSTINE n/k/a Jennifer Fannin, Former Wife, Appellant,
v.
William Thomas SCHINSTINE, Former Husband, Appellee.
No. 1D09-1203.
District Court of Appeal of Florida, First District.
June 3, 2009.
Clay B. Adkinson, Adkinson Law Firm, LLC, Defuniak Springs, for Appellant.
Laura E. Keene, Beroset & Keene, Pensacola, for Appellee.
PER CURIAM.
DISMISSED. See Quarterman v. McNeil, 1 So. 3d 392, 393 (Fla. 1st DCA 2009) (noting that had the order on appeal been a final order the motion for rehearing would have delayed rendition); Dep't of Revenue ex rel. Chambers v. Travis, 971 So. 2d 157, 159 n. 2 (Fla. 1st DCA 2007) (noting Florida Rule of Appellate Procedure 9.020(h) provides that certain motions delay rendition of any final orders).
BENTON, LEWIS, and CLARK, JJ., concur.